'.
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT Cou                                                     DEC O5 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA                                 CLIERrt, U.$. ttL51"PW~'f t"OUR
                                                                                                                  ' 'rria1stH\J
                                                                                                            ··,(f(JI            r,;i·' ~~-
                                                                                                                         n,r,n '''       -,,,• -, -~ xT
                                                                                                                                         !if f Or Qfe11.!FON/\I/A.
                      UNITED STATES OF AMERICA                            JUDGMENT 1.N_A C ,:: ... -.l~.-11£~,.,,                    . ____ ·        illJ:.ltLY
                                        V.                                (For Offenses Committed On or After November ~---                                  '"· 7 •
                 PABLO PELCASTRE- PALAFOX (1)
                                                                             Case Number:          3:19-CR-04262 -LAB

                                                                          KAREN STEVENS
                                                                          Defendant's Attorney
      USM Number                        34713-479
      • -
      THE DEFENDANT:
      IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATI ON

      D    was found guilty on count(s)
           after a plea ofnot guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section/ Nature of Offense                                                                                               Count
     8: 1326(a),(b)-A ttempted Reentry of Removed Alien                                                                                   1




          The defendant is sentenced as provided in pages 2 through                 3            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D     The defendant has been found not guilty on count(s)

     D     Count(s)                                                is          dismissed on the motion of the United States.

     1ZJ Assessment : $ I 00 - REMITTED
            Pursuant to the motion of the Uriited States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
           waived and remitted as uncollectible.
     D     JVTA Assessment*:$

           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     IZI   No fine                  D Forfeiture pursuant to order filed                                                   , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                        HON. LARRY               LAN BURNS
                                                                        CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 PABLO PELCASTRE-PALAFOX (1)                                              Judgment - Page 2 of3
CASE NUMBER:               3: 19-CR-04262-LAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be
                                                                                         imprisoned for a total term of:
 TEN (10) MONTHS




.•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court inakes the following recommendations to the Bureau of Prisons: ·




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:        1

      •     at
               ---               A.M.                          on
      •
                         ---
            as notified by
                             ---
                               the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the
•     Prisons:
                                                                                                Bureau of

      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgme nt as follows:

      Defendant delivered on                                            to
                                -------------                                ----------------
at
     ------------ ,                          with a certified copy of this judgment.


                                                                UNITED STATES MARSH AL



                                      By                    DEPUT Y UNITED STATES MARSHAL




                                                                                                3: 19-CR-04262-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:            PABLO PELCASTRE-PALAFOX (1)                                        Judgment - Page 3 of 3
      CASE NUMBER:          3: 19-CR-04262-LAB

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term
                                                                                       of:
THREE (3) YEARS


                                    SPECIA L CONDITIONS OF SUPERVISION

  •     Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

 II




                                                                                             3: l 9-CR-04262-LAB
